NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       No. 18-1180
                                    ________________

                            UNITED STATES OF AMERICA

                                             v.

                                   KANYA TIRADO,

                                         Appellant

                                    ________________

                      On Appeal from the United States District Court
                           for the District of the Virgin Islands
                         (District Court No. 3-16-cr-00039-009)
                          District Judge: Hon. Curtis V. Gomez

                     Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   December 10, 2019

           Before: SMITH, Chief Judge, McKEE and SHWARTZ, Circuit Judges

                             (Opinion Filed: January 14, 2020)
                                      ___________

                                        OPINION∗
                                       ___________




∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       A jury convicted Kanya Tirado of numerous charges arising from her involvement

in an organized effort to smuggle cocaine past the TSA checkpoint at Cyril E. King

Airport and transport it to the mainland United States for distribution. Substantial

evidence was introduced at trial, including Tirado’s confession that law enforcement

officials recorded. She now appeals that conviction, but her counsel has filed an Anders

brief and asked to withdraw based upon her examination of the record. Because we agree

with counsel that there are no non-frivolous issues for appeal, we will affirm the

judgment of conviction and sentence and allow counsel to withdraw.

                                             I.

       Reviewing an Anders 1 motion, we must first determine “whether counsel[’s]

[brief] adequately fulfill[s] [Third Circuit Local Appellate Rule 109.2(a)’s] requirements”

and then ask “whether an independent review of the record presents any nonfrivolous

issues.” 2 Although we conduct our own review of the record, 3 an Anders brief must

nevertheless “(1) . . . satisfy the court that counsel has thoroughly examined the record in

search of appealable issues, and (2) explain why the issues are frivolous.” 4 Appellant has

a right to file a pro se brief upon being informed of counsel’s motion to withdraw, 5 but

Tirado has not done so here.



1
  See Anders v California, 386 U.S. 738 (1967).
2
  United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).
3
  Simon v. Gov’t of V.I., 679 F.3d 109, 114 (3d Cir. 2012).
4
  241 F.3d at 300.
5
  Id.
                                             2
       After reviewing the record, we are satisfied that counsel has adequately reviewed

the facts and considered any legal arguments that may be relevant to Tirado’s appeal.

Counsel has concluded that there are no non-frivolous issues for appeal, and we agree.

The evidence offered of Tirado’s guilt was both voluminous and uncontradicted; it

included her own confession. Moreover, there is nothing to suggest that her confession

was anything other than knowing and voluntary, nor is there any suggestion that it was

obtained in violation of Tirado’s constitutional rights.

       We realize that the government did present evidence arising from the conspiracy

after Tirado was involved, but that evidence was indicative of the procedure followed by

the conspirators during her involvement. Accordingly, it was properly admitted. Even

assuming arguendo that it was inadmissible, given the quality and quantity of admissible

evidence of Tirado’s guilt, any such error was certainly harmless. Thus, the Anders brief

satisfies Rule 109.2(a) and we can identify no grounds that support challenging Tirado’s

conviction, or her 120-month sentence of imprisonment.

                                             II.

       For the reasons stated above, we will grant counsel’s Motion to Withdraw and

affirm the District Court’s judgment of sentence.




                                              3